Citation Nr: 0304696	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1997 for the grant of service connection and compensation 
for prostate cancer, post radical prostatectomy.

2.  Whether the veteran timely perfected an appeal on the 
issue of service connection for a disorder manifested by high 
cholesterol. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from February 
1967 to February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from April 1999 and 
August 1999 rating decisions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
April 1999 rating decision granted service connection for 
prostate cancer with radical prostatectomy, effective from 
September 19, 1997.  The August 1999 rating decision denied 
service connection for high cholesterol.  When this case was 
previously before the Board in September 2002, it was 
remanded to allow the RO to associate missing documentation 
with the claims file.


REMAND

In September 2002, a Board remand ordered the RO to associate 
missing hearing transcripts with the file, and to notify the 
veteran that he did not appear to have timely perfected an 
appeal regarding a claim of service connection for a disorder 
manifested by high cholesterol.  When the file was returned 
to the Board, also included was a VA Form 21-4138, Statement 
in Support of Claim, dated in February 2002 and addressed to 
the veteran's representative.  This correspondence requested 
a hearing before a Veterans Law Judge at the RO.  It was 
received at the RO in March 2002 (see date stamp on the back 
of the document), and has been constructively of record since 
then.

Because Travel Board and videoconference hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), this case is 
REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a traveling Veterans Law 
Judge (He should also be offered the 
alternative option of a videoconference 
hearing before a Veterans Law Judge.).  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.  

Thereafter, in accordance with standard appellate procedures, 
the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

